DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 24-44 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record discloses store-to-load forwarding, such as using an LSU (load-store unit) to forward data from a previous store instruction to a subsequent load instruction that depends on the data.  However, prior art of record does not teach or suggest, inter alia, that the forwarding of the data occurs at a stage prior to moving the data to a load/store unit of the pipeline.  In contrast, prior art of record only disclose moving the data from the LSU (which implies the data is already moved to the LSU, see for example, Yeh et al, paragraph 19) or that the data is forwarded as they are also being moved to the LSU (see for example, Col et al, forwarding paths 148 in figure 1, paragraph 26).
Lastly, examiner notes that the present application differs from the parent application in claiming that the forwarding is prior to the moving of data to the LSU.  The parent application, (13/723,103, now patent #11,036,505) claims that the data is forwarded concurrently with moving of data to the LSU.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181